Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10, 12-16, & 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to 35 U.S.C. 101, Claims 1-20 are patent eligible when considered in view of the 2019 Revised Patent Subject Matter Eligibility Guidance, and hence the previous grounds of rejection under 35 U.S.C. 101 of Claims 1-20 have been withdrawn.
The present invention is not properly interpreted as being directed towards the abstract idea of certain methods of organizing activity because it is not reasonably interpreted as mathematical concepts, mental processes, or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
Furthermore, even assuming, arguendo, that the present invention were directed towards an abstract idea, it nonetheless includes additional elements that integrate any purported abstract ideas into a practical application. Specifically, paragraph [0030] of the present Specification disclose that the present invention recites improvements over conventional systems by employing data mining and machine learning based analytics to mitigate patient risk and improve operations of hospitals or other health care organizations by analyzing patterns across a number of different data sources, building 
For the aforementioned reasons, Claims 1-10, 12-16, & 18-20 are patent eligible and the previous grounds of rejection of Claims 1-10, 12-16, & 18-20 under 35 U.S.C. 101 are withdrawn.
Regarding 35 U.S.C. 102 and 103, the following represents the closest prior art references to the present Claims, as well as reasons explaining why the present Claims are distinguished from the closest prior art references:
The combination of Baras (U.S. Publication No. 2013/0185231) and in view of Benigno (U.S. Publication No. 2002/0087361), Shastri (U.S. Publication No. 2012/0150498) does not teach or suggest generating a feature vector for the care path patterns for the past patient admissions based on the associated care path pattern frequency, and determining a threshold on care path pattern frequency for each of the care path patterns in the subset to maximize mutual information between features in the feature vector and outcome labels for the plurality of past patient admissions for determining features in the sets of features, or performing biclustering to cluster transitions in the care path patterns into clusters to use as the features of the sets of features.
For the aforementioned reasons, the rejections of Claims 1-10, 12-16, & 18-20 under 35 U.S.C. 103 are withdrawn.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan K Ng whose telephone number is (571)270-7941.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/Jonathan Ng/Primary Examiner, Art Unit 3619